Citation Nr: 0218695	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for schizophrenic 
reaction, unclassified, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1942 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 and April 2002 rating 
decisions by the Phoenix, Arizona Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 2000, 
the RO increased the veteran's disability evaluation from 
10 to 30 percent disabling; and in April 2002 increased it 
from 30 to 50 percent disabling.  

Although an increased rating has been granted, the issue 
of entitlement to a rating in excess of 50 percent for 
schizophrenic reaction, unclassified, remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran requested that he be afforded a personal 
hearing before a Member of the Board at the RO; however, 
in a statement dated in March 2001, the veteran withdrew 
his request for a Travel Board hearing.


FINDING OF FACT

The veteran's psychiatric disorder, classified for rating 
purposes as schizophrenic reaction, unclassified 
schizophrenia, and described by examiner's as post-
traumatic stress disorder, and depression, is productive 
of very significant, though not quite total, impairment of 
his social and industrial functioning.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
schizophrenic reaction, unclassified, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There has been a change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided 
to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA also 
requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion 
of these regulations pertaining to the duty to notify and 
the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (now codified at 
38 C.F.R. § 3.159 (2002)); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Under the new criteria, VA has a duty to notify the 
veteran and his representative, if any, of any information 
and evidence needed to substantiate and complete his 
claim. 38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  In 
this case, the veteran and his representative were 
notified by a letter dated in January 2002 of the evidence 
needed to substantiate his claim.  The Board concludes the 
discussion in this document adequately informed them of 
the information and evidence needed to substantiate the 
claim and complied with VA's notification requirements.  
No further assistance in this regard appears to be 
warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  Consistent with such duty, the 
RO afforded the veteran a VA medical examination in June 
2000, and offered him a personal hearing before Member of 
the Board, which he was scheduled for and canceled.  Also, 
the RO has requested all relevant treatment records 
identified by the veteran, and, indeed, VA treatment 
records received and dated through November 2001, have 
been helpful in the evaluation of this claim.

As VA has fulfilled the duty to assist, and as the change 
in law has no additional material effect on adjudication 
of this claim, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Accordingly, where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

II.  Factual Background

By way of an April 1945 rating decision, service 
connection was granted for psychosis, schizophrenia 
reaction type, competent, and a 100 percent evaluation was 
assigned.  Thereafter, the veteran's 100 percent rating 
remained in effect until June 1947, when it was reduced to 
50 percent disabling.  By way of a January 1950 rating 
decision, the evaluation was further reduced to 10 percent 
disabling. 

In February 2000, the veteran initiated a claim for 
increase, and subsequently perfected this appeal. 

VA medical records show that the veteran was treated 
regularly at VA in 2000 and 2001, for his psychiatric 
condition.  For example, in February 2000, it was noted 
that the veteran was seen for a diagnosis and history of 
schizophrenia, in remission, and on medication.  

In June 2000, the veteran underwent VA examination for 
mental disorders.  The claims folder was reviewed.  The 
veteran's history of service in World War II was 
discussed, and it was noted that his symptoms in 1944 were 
diagnosed as psychoneurosis, following an incident of 
battle trauma, during which the veteran was knocked out 
and a companion in a fox hole was killed.  He was 
evacuated to a European and American hospital and treated 
for psychoneurotic condition, anxiety type, with elements 
of conversion.  He was ultimately discharged from a 
military hospital with a diagnosis of schizophrenic 
reaction, acute type.  Later, the veteran was diagnosed 
with an adjustment disorder of adult life and a passive 
aggressive personality.  

The veteran currently took Perphenazine, three doses per 
day, and Trazodone, two doses per day.  The examiner noted 
that the veteran's medication management was consistent 
with the treatment of either a post-traumatic stress 
disorder or a low grade chronic psychosis.  

The veteran reported that he was currently married to his 
second wife.  He retired at the age of 62 in 1982, after 
being an inspector for 15 years, and following an on-the-
job injury to his right leg and knee.  Notably, the 
veteran had not been gainfully employed since his 
retirement in 1982.  He socialized with his neighbors, and 
he and his wife regularly participated in playing bingo at 
a local casino.  The veteran described his overall health 
as fair to poor, and that he had had open heart surgery 
5 weeks prior to the examination.  He was recuperating 
from the surgery and felt fatigue and malaise.  

Mental status examination revealed that the veteran was 
alert, oriented times three, and that he appeared somewhat 
younger than his stated age of 81.  He was dressed in a 
rather threadbare and soiled blue shirt, as well as soiled 
blue jeans.  He sat quietly in a chair and gestured to a 
mild to moderate degree during the interview.  

His speech was coherent, logical, fluent, and delivered in 
a soft spoken manner with average grammar and vocabulary.  
He modulated his tone and his affective state well during 
the interview and related warmly to the examiner.  The 
veteran described his mood as intermittently anxious, 
which was consistent with his overall affect.  He was not 
overtly sad and denied depression, per se.  He 
demonstrated a rather good modulation of his affect during 
the interview and did not appear to be labile at all.  The 
examiner stated that, although not formerly tested, but 
based on history, educational achievement, current 
language skills, fund of knowledge, and his intelligence 
were estimated to be within the average range.  

The veteran denied any suicidal or homicidal ideation or 
intent.  He had no formed paranoid delusional belief 
system, nor did he have any ideas of reference.  He denied 
the presence of any auditory or visual hallucinations, 
although these were described when he was initially 
discharged from service in 1945.  His judgment was intact.  
Cognitive processes were tested only in terms of gross 
calculations, and were felt to be intact.  Overall, the 
veteran's memory was felt to be within the normal range.  
The examiner stated that it was notable that the veteran 
consistently described during his mental status 
examination, difficulty with insomnia, and nightmares of a 
battle type nature; occurring at the most once per week 
and at least once every three months.  He also described 
episodes when he became diffusely nervous or anxious.  He 
indicated that he avoided looking at television shows or 
movies that had to do with the war because those caused 
him to be anxious.  He indicated that while he was 
working, he often worked two jobs 16 hours per day and was 
a workaholic.  He indicated that his nerves were much 
better controlled during these episodes of time.  He had 
no notable hypervigilant symptoms at the time of the 
examination.   

In the assessment section, the examiner stated: 

Based on these findings, it appears that the patient 
has a current residual diagnosis of post-traumatic 
stress disorder, mild in severity.  His current 
social and economic situation is not being affected 
by his post-traumatic stress disorder which he 
characterizes as being markedly improved compared to 
the period of time 1945 to 1950.  However, he does 
describe some residual symptoms particularly related 
to insomnia, nightmares, and intermittent anxiety.  
It is notable that the patient has been retired for 
18 years and does not appear to have any need to 
resume vocational endeavor.  He does not appear to be 
impaired in terms of his social affairs.  He has 
adequate social supports to sustain him and in this 
examiner's opinion he is capable of managing his own 
routine financial affairs.  

No diagnostic tests were warranted, and the examiner noted 
that he diagnoses were:  Axis I, Post-traumatic stress 
disorder, chronic, mild, and related to World War II 
combat experience; Axis II, passive dependent/passive 
aggressive personality traits that fell short of a full 
personality disorder diagnosis; Axis III, arteriosclerotic 
cardiovascular disease status post coronary artery bypass 
grafting 5 weeks ago; Axis IV, mild to moderate stressors 
with divorce in 1996, moderate estrangement from children, 
and reduction in income following divorce related to his 
stress level; and Axis V, Global Assessment of Functioning 
(GAF) of 65.  

He was currently sustaining a second marriage and appeared 
to have an active social life with minimal impairment 
related to his post-traumatic stress disorder.  His 
highest GAF within the last year was 65.  The did not 
appear to be any evidence whatsoever of a schizophrenic 
disorder, although it was notable that the veteran was 
taking two medications that could ameliorate symptoms of 
depression and/or psychosis.  

In a July 2000 rating decision, the RO increased the 
veteran's rating from 10 to 30 percent disabling, based 
upon the findings of the June 2000 VA examination.  The RO 
did not change the classification of disability (to post-
traumatic stress disorder) because the examiner had stated 
that the veteran's medications could ameliorate symptoms 
of schizophrenia.  The effective date of the increase to 
30 percent was February 2000.  

The veteran was notified of the RO's decision, and in 
January 2001, submitted a notice of disagreement.  
Therein, he stated that he felt that his disability was 
40 percent disabling, not 30 percent disabling.  A 
statement of the case was issued, and the veteran 
perfected this appeal.  

In March 2001, the veteran was seen on an outpatient basis 
for a mental health behavioral science consultation, upon 
referral by his primary care provider.  The veteran said 
that he had had improved sleep quality, and less 
disruption due to combat dreams; based upon the current 
medication.  His energy level was good, and he walked a 
mile a day.  He had been married to his current wife for 3 
years, and prior to that, had been married for 50 years to 
his first wife, which ended in divorce.  He was in contact 
with his children.  

Objectively, the examiner observed that the veteran was a 
young looking 81 year old man who appeared to be 
appropriately dressed.  He was alert, oriented to person, 
place and time, and was very cooperative.  He speech was 
logical, concise, and articulate.  There was no evidence 
of disorder of thought process such as looseness of 
association or tangentially.  There was no evidence of 
disorder of thought content such as ideas of reference or 
delusions.  There was no evidence of hallucinations.  His 
mood was anxious.  His affect was mildly flattened, but 
modulated when he talked about day to day life.  There was 
no evidence of suicidal or homicidal ideation.  Memory was 
intact, and insight and judgment were adequate.  The 
assessment was Axis I, post-traumatic stress disorder, 
chronic, with major depressive disorder, recurrent, in 
apparent remission, and possible history of schizophrenia.  
The GAF was 61.  

In March 2001, the veteran wrote a letter to VA stating 
that he wanted an evaluation increased by 10 percent more 
than what he was rated.  

In June 2001, the veteran was seen as a crisis patient.  
He was very depressed upon finding out that his wife had 
cancer of the esophagus.  He felt that he would not want 
to live if she died, but was not currently suicidal 
according to the examiner.  He had not eaten or slept and 
there was clear evidence of psychomotor retardation.  
Speech was logical, linear and goal directed.  There was 
no evidence of disorder of thought process or content.  
Mood was depressed.  Affect was depressed, and 
constricted.  Cognition was intact and judgment was 
adequate.  The assessment was Axis I, adjustment disorder 
with depressive features secondary to spouse's illness, 
and major depressive disorder, recurrent and post-
traumatic stress disorder.  The GAF was 55 

In July 2001, the veteran telephoned his VA therapist to 
report that his wife had died from pulmonary failure 
several days after the cancer was surgically excised from 
her esophagus.  The veteran was completely shocked at her 
death.  Later that month, the veteran was seen by the 
therapist.  He had gone away to visit a sibling, and while 
gone his stepdaughter cleaned out his wife's possessions.  
Upon returning home, he felt comfort in taking her picture 
to bed.  His nightmares had worsened.  The assessment was 
acute bereavement, post-traumatic stress disorder, not 
actively suicidal or homicidal (although admission of 
suicidal thoughts).  The veteran was seen again at the end 
of July 2001, and the GAF was 45.  The Axis I diagnosis 
was major depressive disorder, recurrent, post-traumatic 
stress disorder, and bereavement.  

The veteran opted for weekly treatment, and in August 
2001, he was seen at VA on several occasions.  The 
assessment remained the same, and the veteran reported 
having increased difficulty sleeping.  The GAF remained 
45.  

From September 2001 to November 2001, the veteran's GAF 
remained at 45, with the Axis III stressor being the very 
recent death of his spouse.  The diagnosis also remained 
the same, including depression.  Several physical problems 
were noted, including complications with his heart and 
treatment for those ailments.  He underwent physical 
therapy three times per week.  

The veteran's grief, and coping thereof, were documented 
in detail in the remainder of the treatment records.  
Notably, in October 2001, the veteran was not fully shaven 
and had a spot on his shirt at the time of a weekly 
session.  He reported that he had gone out dancing once, 
and had seen his stepdaughter.  He had problems with his 
wife's children, in implementing plans with them to 
scatter his wife's ashes.  

In November 2001, the veteran reported, via a telephone 
conversation with his therapist, that he was not doing 
well.  The examiner noted that, even though he was not 
doing well, the veteran had gone out with friends, and he 
laughed several times during a telephone conversation with 
the examiner. 

By way of an April 2002 rating decision, the veteran's 
disability evaluation was increased from 30 to 50 percent 
disabling, effective July 2001.  The veteran was notified 
of he decision.  Any response thereafter came from the 
veteran's representative, who, in general, contends that 
an increased rating is warranted for the veteran's 
psychiatric condition.  

III.  Legal Criteria

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence 
of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). These regulations include, but are not limited to, 
38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history.

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In exceptional cases where the schedular ratings are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, on field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an 
extraschedular rating commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
cases is a finding that it presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).

Prior to November 7, 1996, VA's Schedule for Rating 
Disabilities provided a general rating formula for 
psychotic disorders, including schizophrenia, based on the 
degree of incapacity or impairment.  See 38 C.F.R. § 
4.132, Codes 9201-9210 (1996).  Since the veteran filed 
his claim for increase in February 2000, after the new 
rating criteria went into effect, the amended criteria are 
applicable.  The amended Schedule for Rating Disabilities 
(effective November 7, 1996) provides a general rating 
formula for all mental disorders, including schizophrenia.  

Under the revised criteria, set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2002), a 30 percent rating 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
and difficulty establishing and maintaining effective work 
and social relationships.  Id.  

A 70 percent rating is warranted where there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking or mood; suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances; inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such 
as: grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, 
occupation, or own name.  Id. 

IV.  Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that an increased rating is 
warranted, as the evidence of record suggests that the 
veteran's overall social and industrial impairment is 
consistently serious, and worse at times.

On VA psychiatric examinations in June 2000 and March 
2001, the veteran's global assessment of functioning level 
was 65 and 61, respectively, reflective of some mild 
symptoms.  Basically, he had mild to moderate stressors in 
his life and chronic, and mild post-traumatic stress 
disorder.  The veteran takes medication for his 
psychiatric disability, said to probably stabilize the 
symptoms associated with his originally diagnosed 
schizophrenia.  His disability worsened substantially in 
July 2001, at the time of his wife's sudden death.  His 
GAF score dropped to a consistent 45, and he has been 
repeatedly diagnosed with depression in addition to post-
traumatic stress disorder. 

According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), a GAF score of 45 is assigned when overall 
functioning is characterized by serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, 
unable to keep a job).  

The most recent VA medical records, dated through November 
2001, show that the veteran continued treatment during his 
grief and bereavement over the loss of his wife.  During 
this unfortunate time for him, the veteran exhibited 
continuous depression, and suicidal ideation was 
mentioned, although without a plan for implementation.  
While his judgment, thinking or mood, have been considered 
adequate, the veteran reportedly had problems getting 
along with his stepchildren.  His grooming was described 
by examiners to include wearing soiled shirts and being 
less than fully shaven.  

He had interaction with people, in that it has been noted 
that he went places and kept busy.  Nonetheless, reported 
symptoms include increased difficulty in sleeping, even 
with medication, and a consistent diagnosis of depression, 
with, again, a GAF of 45, indicative of serious 
impairment.  At times, the depression appeared to affect 
his ability to function independently, appropriately and 
effectively, including being seen on demand prior to his 
wife's death for crisis counseling concerning her 
diagnosis of cancer. 

Given this evidence, and considering the benefit-of-the-
doubt doctrine, the Board finds that the veteran's degree 
of social and occupational impairment more closely 
resembles the degree contemplated in the criteria for a 70 
percent evaluation, as opposed to that for a 50 percent 
evaluation, under Diagnostic Code 9204.  However, it does 
not appear from the record that his service-connected 
psychiatric disorder, in and of itself, results in total 
impairment of social and industrial functioning, and the 
other specific symptoms outlined in the criteria for a 100 
percent evaluation under Diagnostic Code 9204 have not 
been shown.  Overall, the evidence supports an increased 
evaluation of 70 percent, but not more, and, to that 
extent, the appeal is granted.


ORDER

An increased evaluation to 70 percent for schizophrenic 
reaction, unclassified, is granted, subject to the 
regulations pertinent to the disbursement of monetary 
funds.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

